UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam Europe Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Austria (1.1%) voestalpine AG 71,003 $3,120,859 Belgium (3.8%) Anheuser-Busch InBev NV 67,659 7,093,311 Solvay SA 21,732 3,411,558 Czech Republic (0.7%) Erste Group Bank AG 58,886 2,011,882 France (15.6%) Airbus Group NV 60,196 4,311,478 Alcatel-Lucent (NON) (S) 571,651 2,253,924 BNP Paribas SA 95,967 7,402,376 Eurazeo SA 20,078 1,804,014 Faurecia (NON) 61,796 2,611,888 Gaztransport Et Technigaz SA (NON) 32,101 2,078,082 Iliad SA 7,837 2,259,737 Natixis 658,990 4,839,787 Nexity 47,530 2,038,383 Numericable Group SA (NON) (S) 54,320 2,135,012 Sanofi 80,056 8,346,680 Veolia Environnement 153,005 3,026,905 Germany (11.8%) BASF SE 27,403 3,045,810 Biotest AG-Vorzugsaktien (Preference) 17,609 2,272,343 Daimler AG (Registered Shares) (S) 62,560 5,911,481 Deutsche Post AG 168,659 6,266,560 Henkel AG & Co. KGaA (Preference) (S) 54,308 5,844,735 Siemens AG 52,933 7,124,589 Wacker Chemie AG (S) 15,513 1,894,154 Zalando AG (acquired 9/30/13, cost $313,871) (Private) (F) (RES) (NON) 7 314,888 Ireland (2.3%) Hibernia REIT PLC (NON) (R) 1,158,000 1,687,847 Kerry Group PLC Class A 61,455 4,691,202 Italy (6.4%) Banca Popolare di Milano Scarl (NON) (S) 2,152,718 2,164,954 Fiat SpA (NON) (S) 345,145 4,017,881 Luxottica Group SpA 45,974 2,658,848 Mediaset SpA (NON) 527,088 2,946,686 UniCredit SpA 379,643 3,467,590 Unipol Gruppo Finanziario SpA 301,627 2,356,091 Netherlands (2.5%) ING Groep NV GDR (NON) 490,290 6,940,226 Portugal (1.2%) Banco Espirito Santo SA (NON) (S) 1,729,888 3,238,741 Russia (0.7%) Magnit OJSC 8,725 2,011,261 Spain (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA (NON) 108,492 1,669,512 Banco Bilbao Vizcaya Argentaria SA (Right) (NON) 290,307 67,990 Banco Bilbao Vizcaya Argentaria SA (BBVA) 290,307 3,486,688 Banco de Sabadell SA 636,668 1,966,470 Jazztel PLC (NON) 95,340 1,450,050 Sweden (2.3%) Assa Abloy AB Class B 46,864 2,495,146 Intrum Justita AB 66,872 1,824,637 Volvo AB Class B (S) 132,750 2,108,478 Switzerland (5.2%) Barry Callebaut AG 1,970 2,656,230 Compagnie Financiere Richemont SA 43,984 4,199,140 Nestle SA 61,143 4,602,756 Partners Group Holding AG 10,339 2,905,048 United Kingdom (38.9%) Associated British Foods PLC 93,943 4,355,523 AstraZeneca PLC 122,612 7,924,055 Barclays PLC 942,937 3,669,089 BG Group PLC 254,425 4,740,040 BHP Billiton PLC 153,636 4,723,116 Britvic PLC 270,494 3,346,080 BT Group PLC 786,648 4,976,992 Compass Group PLC 266,333 4,062,756 Experian PLC 130,336 2,348,901 Genel Energy PLC (NON) 99,317 1,625,960 HSBC Holdings PLC 149,157 1,510,653 Kingfisher PLC 729,833 5,127,347 Liberty Global PLC Class A (NON) 19,700 819,520 Liberty Global PLC Ser. C (NON) 19,700 801,987 Metro Bank PLC (acquired 1/15/14, cost $611,361) (Private) (F) (RES) (NON) 28,721 606,129 Persimmon PLC 219,775 4,931,716 Petrofac, Ltd. 96,293 2,308,492 Pets at Home Group PLC (NON) 462,317 1,849,804 Prudential PLC 243,879 5,157,504 Regus PLC 559,905 2,057,314 Royal Dutch Shell PLC Class A 297,658 10,872,631 Serco Group PLC 297,623 2,088,927 Shire PLC 92,409 4,537,058 St James's Place PLC 143,798 1,977,796 Telecity Group PLC 318,286 3,703,801 Thomas Cook Group PLC (NON) 742,695 2,232,446 TUI Travel PLC 646,886 4,723,638 Vodafone Group PLC 1,324,193 4,863,406 WPP PLC 279,547 5,764,999 United States (2.1%) Google, Inc. Class A (NON) 1,607 1,791,018 KKR & Co. LP 91,100 2,080,724 Monsanto Co. 16,400 1,865,828 Total common stocks (cost $226,769,315) SHORT-TERM INVESTMENTS (10.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 21,777,837 $21,777,837 Putnam Short Term Investment Fund 0.07% (AFF) 8,382,273 8,382,273 Total short-term investments (cost $30,160,110) TOTAL INVESTMENTS Total investments (cost $256,929,425) (b) Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $276,944,899. (b) The aggregate identified cost on a tax basis is $257,045,211, resulting in gross unrealized appreciation and depreciation of $47,508,676 and $3,914,619, respectively, or net unrealized appreciation of $43,594,057. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $921,017, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $5,124,974 $75,495,031 $72,237,732 $2,776 $8,382,273 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $21,777,837, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $20,886,608. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 21.4% Consumer discretionary 21.2 Consumer staples 12.5 Industrials 11.1 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Austria $3,120,859 $— $— Belgium 10,504,869 — — Czech Republic 2,011,882 — — France 43,108,266 — — Germany 32,359,672 — 314,888 Ireland 6,379,049 — — Italy 17,612,050 — — Netherlands 6,940,226 — — Portugal 3,238,741 — — Russia 2,011,261 — — Spain 8,640,710 — — Sweden 6,428,261 — — Switzerland 14,363,174 — — United Kingdom 107,101,551 — 606,129 United States 5,737,570 — — Total common stocks — Short-term investments 8,382,273 21,777,837 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
